DOCUMENTS UNDERCase 4:19-cr-00045-PJH Document
                 SEAL                                             12 Filed 02/15/19
                                                                        TOTAL TIME (mPage
                                                                                     ins): 1 6of 1
                                                                                               mins.
M AGISTRATE JUDGE               DEPUTY CLERK                                        REPORTER/FTR
M INUTE ORDER                  Ivy L. Garcia                                       9:41-9:47
MAGISTRATE JUDGE                DATE                                                NEW CASE         CASE NUMBER
DONNA M. RYU                               2/15/19                                                  CR-19-00045-PJH-1
                                                       APPEARANCES
DEFENDANT                                  AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.      RET.
LINDA NGUYEN                                         NO      P       Colby Dean LaVelle II for Phuc Do     APPT.
U.S. ATTORNEY                              INTERPRETER                            FIN. AFFT              COUNSEL APPT'D
Christopher Vieira                         Hong Ha (Vietnamese Int.)              SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR              PARTIAL PAYMENT
                             Silvio Lugo                             APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
                                                                                                              TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT               BOND HEARING           IA REV PROB. or            OTHER
                                  HELD 5 mins.                                     or S/R
       DETENTION HRG              ID / REMOV HRG            CHANGE PLEA            PROB. REVOC.               ATTY APPT
                                                                                                              HEARING
                                                     INITIAL APPEARANCE                                       HELD 1 min.
        ADVISED                 ADVISED                    NAME AS CHARGED            TRUE NAME:
        OF RIGHTS               OF CHARGES                 IS TRUE NAME
                                                          ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON                READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION          2 CTS.INDICTMENT WITH             SUBSTANCE
                            FORFEITURE ALLEGATION
                                                         RELEASE
      RELEASED           ISSUED                      AMT OF SECURITY         SPECIAL NOTES               PASSPORT
      ON O/R             APPEARANCE BOND             $                                                   SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $
                      POST BAIL
      MOTION          PRETRIAL                 DETAINED          RELEASED       DETENTION HEARING              REMANDED
      FOR             SERVICES                                                  AND FORMAL FINDINGS            TO CUSTODY
      DETENTION       REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                     NOT GUILTY AS TO            GUILTY                   GUILTY TO COUNTS:
    ENTERED                  ALL CTS. AGAINST HER
    PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                          FILED
                                                          CONTINUANCE
TO:                               ATTY APPT                  BOND                 STATUS RE:
2/20/19                           HEARING                    HEARING              CONSENT                   TRIAL SET

AT:                               SUBMIT FINAN.              PRELIMINARY          CHANGE OF                 67$786
                                  AFFIDAVIT                  HEARING              PLEA
2:30 p.m.                                                    BBBBBBBBBBBBB
BEFORE HON.                       DETENTION                  $55$,*1MENT           MOTIONS                  JUDGMENT &
                                  HEARING                                                                   SENTENCING
P.J. HAMILTON
       TIME W AIVED               TIME EXCLUDABLE            IDENTITY /           PRETRIAL                  PROB/SUP REV.
                                  UNDER 18 § USC             REMOVAL              CONFERENCE                HEARING
                                  3161                       HEARING
                                                 ADDITIONAL PROCEEDINGS
Govt's Counsel shall produce to Deft's Counsel the discovery. Deft. did not agree to exclude time under the Speedy Trial Act.
cc: DMR's Files; Kelly; Pret. Svcs.

                                                                                        DOCUMENT NUMBER:
